Exhibit 10.01f

FORM OF 2009

PERFORMANCE AWARD

UNDER THE

2002 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

Effective as of February 24, 2009 (the “Date of Grant”), [                    ]
(the “Participant”) is hereby granted the following Performance Award under the
2002 Praxair, Inc. Long Term Incentive Plan (the “Plan”), subject to the terms
and conditions of the Plan, which are incorporated herein by reference, and
those set forth below. Capitalized terms used herein and not defined shall have
the meanings set forth in the Plan, as the same may be amended from time to
time. For purposes of this Award, Praxair, Inc. (the “Company”) and its
Affiliates and Subsidiaries are collectively referred to herein as “Praxair”. In
the event of any conflict between this Award and the Plan, the Plan shall
control.

 

1. Award of Performance Share Units. The Participant is hereby granted a
Performance Award of [        ] notional “Performance Share Units” (the
“Award”). A Performance Share Unit is a bookkeeping entry which is intended to
be equal in value to a single share of Company Stock. For purposes of this
Award, [        ] Performance Share Units is considered the Participant’s
“Target Amount.” Except as otherwise provided herein, the payment due in
settlement of the Participant’s vested Award shall be made in the form of shares
of Company Stock, with the number of shares payable determined by reference to
the Company’s cumulative earnings per share (“EPS”) growth for the three-year
period commencing on January 1, 2009 and ending on December 31, 2011 (the
“Performance Period”) as set forth below. For purposes of this Award, EPS shall
be determined on the basis of the Company’s Net Income, as described in the
Praxair, Inc. Plan for Determining Performance-Based Awards under Section 162(m)
(the “Praxair 162(m) Plan”), divided by the diluted number of shares of Company
Stock then outstanding. The diluted number of shares outstanding is computed in
accordance with FASB Statement No. 128, Earnings per Share (or any successor
statement thereto), and reported in the Company’s quarterly and annual
Consolidated Financial Statements and the related Notes.

 

2. Vesting of Award; Treatment upon Termination of Service.

 

  a. Vesting Generally. Except as otherwise provided in this Section 2, this
Award shall vest on the third anniversary of the Date of Grant, provided that:
(i) the Participant has remained continuously employed by Praxair at all times
from the Date of Grant through the third anniversary of the Date of Grant; and
(ii) the Company’s cumulative EPS growth for the Performance Period meets the
minimum threshold performance target for payout set forth in Section 3.a.
Payment with respect to such vested Award shall be determined and made in
accordance with Section 3.a.

 

  b. Death or Disability. Notwithstanding any provision of this Section 2 to the
contrary, if after the Date of Grant, but prior to the third anniversary of the
Date of Grant:

 

  (i) the Participant’s employment by Praxair terminates by reason of the
Participant’s death; or

 

  (ii) the Participant becomes Totally and Permanently Disabled while employed
by Praxair;

this Award shall become immediately vested and payment with respect to such
vested Award shall be determined and made in accordance with Section 3.b. For
purposes of this Award, a Participant shall be “Totally and Permanently
Disabled” if the Participant is determined by Praxair to be unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

 

  c. Termination by Action of Praxair Other than for Cause, or Termination After
Attaining Certain Age and Service Requirements. Notwithstanding any provision of
this Section 2 to the contrary, in the event the Participant’s employment by
Praxair terminates after the first anniversary of the Date of Grant, but prior
to the third anniversary of the Date of Grant, by reason of the Participant’s:

 

  (i) termination of employment by action of Praxair other than for cause; or

 

  (ii) termination of employment with Praxair, other than for cause, after:
(a) attaining age 65; (b) attaining age 62 and completing at least ten
(10) years of employment with Praxair; or (c) having accumulated 85 points,
where each year of the Participant’s age and each year of employment with
Praxair, count for one point,



--------------------------------------------------------------------------------

this Award shall vest on the third anniversary of the Date of Grant, provided
that the Company’s cumulative EPS growth for the Performance Period meets the
minimum threshold performance target for payout set forth in Section 3.a.
Payment with respect to such vested Award shall be determined and made in
accordance with Section 3.a.

 

  d. Change in Control of the Company. Notwithstanding any provision of this
Section 2 to the contrary, this Award shall become immediately vested upon the
occurrence of a Change in Control of the Company prior to the third anniversary
of the Date of Grant, and payment with respect to such vested Award shall be
determined and made in accordance with Section 3.c.

 

  e. Materially Adverse and Unforeseen Market Conditions. Notwithstanding any
provision of this Section 2 to the contrary, in the event that upon the
completion of the Performance Period, it is determined by the Committee that the
Company’s cumulative EPS growth for the Performance Period:

 

  (i) does not meet the minimum threshold performance target for payout set
forth in Section 3.a as a result of materially adverse and unforeseen market
conditions beyond the control of the Company and its employees, officers and
directors occurring during the Performance Period; and

 

  (ii) exceeds the average cumulative earnings per share growth for the
companies included in the Materials Sector (Global Industry Classification
Standard 15) of the S&P 500 index for the same Performance Period;

then, to the extent not previously vested pursuant to Sections 2.b. or 2.d., or
forfeited in connection with the Participant’s termination of employment with
Praxair pursuant to Section 2.f.(i), this Award shall vest on the third
anniversary of the Date of Grant unless otherwise determined by the Committee in
its sole discretion, and payment with respect to such vested Award will be made
in accordance with Section 3.d.

 

  f. Forfeiture of Award.

 

  (i) In the event the Participant’s employment with Praxair terminates for any
reason other than those specifically set forth in Sections 2.b. or 2.c. prior to
the third anniversary of the Date of Grant and before the occurrence of a Change
in Control of the Company, this Award shall be immediately forfeited.

 

  (ii) Absent the occurrence of a Change in Control of the Company occurring
prior to the third anniversary of the Date of Grant, and to the extent not
previously forfeited pursuant to Section 2.f.(i), this Award shall be
immediately forfeited as of the end of the Performance Period if either: (1) the
Company’s cumulative EPS growth for the Performance Period does not meet the
minimum threshold performance target for payout set forth in Section 3.a and the
Committee determines that Section 2.e. does not apply; or (2) the Committee
determines that Section 2.e. does apply but exercises its discretion pursuant to
such Section not to vest the Award.

 

  (iii) In the event this Award is forfeited for any reason, no payment shall be
made in settlement of the Award.

 

3. Payment of Vested Award.

 

  a. Determination of Amount of Payment. Except as otherwise provided in this
Section 3, the number of shares of Company Stock payable in settlement of the
Participant’s vested Award shall be determined by reference to the Company’s
cumulative EPS growth for the Performance Period in accordance with the table
below, and may range from 0% to 150% of the Participant’s Target Amount. Each
Performance Share Unit is equivalent to one share of Company Stock. Payouts will
be interpolated if the cumulative EPS growth attained for the Performance Period
falls between the Threshold and Maximum percentages specified in the table, and
will be rounded down to the nearest whole number of shares. The payment of
shares pursuant to this Section 3.a. will be made as soon as practicable after
the date the Award becomes vested, but in no event later than March 15, 2012.

 

Cumulative EPS Growth

For Performance Period

 

EPS Target (based on

January 1, 2009 EPS

of $[    ])

 

Payout as Percentage of

Target Amount

[    ]%                  

  $[    ] or less   [    %]



--------------------------------------------------------------------------------

 

b.

Determination of Amount of Payment Following Death or Total and Permanent
Disability. In the event the Participant becomes vested in this Award by reason
of his or her death or Total and Permanent Disability in accordance with
Section 2.b., this Award shall be settled by payment of a number of shares of
Company Stock equal to the Participant’s Target Amount as soon as practicable
following the date the Award becomes vested, but in no event later than
March 15th of the year following the year in which the Award becomes vested.

 

  c. Determination of Amount of Payment Following a Change in Control of the
Company. In the event the Participant becomes vested in this Award as the result
of the occurrence of a Change in Control of the Company in accordance with
Section 2.d., this Award shall be settled by payment of the Participant’s Target
Amount as soon as practicable after the occurrence of such Change in Control,
but in no event later than March 15th of the year following the year in which
the Change in Control of the Company occurred. Notwithstanding any provision of
this Award to the contrary, any amounts paid in settlement of this Award
pursuant to this Section 3.c. shall be paid in shares of Company Stock or such
other form having a value equivalent to the Participant’s Target Amount, as may
be authorized by the Committee in its sole discretion.

 

  d. Determination of Amount of Payment Following Materially Adverse and
Unforeseen Market Conditions. In the event this Award becomes vested as the
result of materially adverse and unforeseen market conditions pursuant to
Section 2.e., this Award shall be settled by payment of a number of shares of
Company Stock equal to 50% of the Participant’s Target Amount as soon as
practicable after the date the Award becomes vested, but in no event later than
March 15, 2012.

 

4. Other Terms and Conditions. It is understood and agreed that the Award of
Performance Share Units evidenced hereby is subject to the following terms and
conditions:

 

  a. Rights of Participant. The Participant shall have no right to transfer,
pledge, hypothecate or otherwise encumber the Award. Prior to the payment of
shares of Stock in satisfaction of this Award, the Participant shall have none
of the rights of a stockholder of the Company with respect to the Award,
including, but not limited to, voting rights and the right to receive or accrue
dividends.

 

  b. No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Praxair nor
shall this Award interfere with the right of Praxair to terminate the
Participant’s employment.

 

  c. No Right to Future Awards. The selection of recipients of Performance
Awards under the Plan is determined annually on the basis of several factors,
including job responsibilities and anticipated future job performance. The
Participant’s selection to receive this Award shall in no way entitle him/her to
receive, or otherwise obligate Praxair to provide the Participant, any future
Performance Award or other award under the Plan or otherwise.

 

  d. Transferability. The Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber this Award.

 

  e. Cancellation of Award. Notwithstanding any other provision of this Award,
the Committee may, in its sole discretion, cancel, rescind, suspend, withhold,
or otherwise limit or restrict this Award, and/or recover any gains realized by
the Participant in connection with this Award, in the event any actions by the
Participant are determined by the Committee to (a) constitute a conflict of
interest with Praxair, (b) be prejudicial to Praxair’s interests, or (c) violate
any non-compete agreement or obligation of the Participant to Praxair, any
confidentiality agreement or obligation of the Participant to Praxair, Praxair’s
applicable policies, or the Participant’s terms and conditions of employment.

 

5. Tax Withholding. Where required by law, no later than the date of payment of
the Award, the Participant shall pay to Praxair an amount sufficient to allow
Praxair to satisfy its tax withholding obligations applicable to the Award. To
this end, the Participant shall either:

 

  a. pay Praxair the amount of tax to be withheld (including through payroll
withholding);

 

  b. deliver to Praxair other shares of Company Stock owned by the Participant
prior to such date having a fair market value, as determined by the Committee,
not less than the amount of the withholding tax due, which either have been
owned by the Participant for more than six (6) months or were not acquired,
directly or indirectly, from the Company;

 

  c. make a payment to Praxair consisting of a combination of cash and such
shares of Stock; or

 

  d. request that Praxair cause to be withheld a number of shares of Stock
otherwise due the Participant hereunder having a then fair market value
sufficient to discharge all applicable withholding taxes (but no greater than
such amount).



--------------------------------------------------------------------------------

6. Qualified Performance-Based Compensation. It is intended that all payments
under this Award constitute “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code and the Praxair 162(m) Plan. This
Award is to be construed and administered in a manner consistent with such
intent.

 

7. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Award.

 

8. Governing Law. This Award shall be governed by and construed in accordance
with the laws of Connecticut, without giving effect to principles of conflict of
laws.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.

 

Praxair, Inc. By:  

 

  Sally A. Savoia   Vice President, Human Resources